EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

Claim 5: The waffle maker of claim 4, wherein the proximity sensor is a passive infrared sensor or a millimeter wave sensor.


Allowable Subject Matter
Claims 1–8 and 13–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest, alone or in combination, a waffle maker with a motion sensor configured to activate a heating element to initiate pre-heating. If the claim only recited a waffle mold, heating element, sensor, and nondescript heating, the Office would have made a simple § 103 rejection in view of a waffle maker and motion sensor under rationale A laid out in MPEP § 2143.I.—combining prior art elements according to known methods to yield predictable results—but the pre-heating adds a non-obvious feature to the claim in that it is directed to a temperature different from an operating temperature.
Nakano et al. (JP 2013-053762 A) discloses a microwave oven with a movement detection means 106 for operating a control panel, but no pre-heating, nor would a microwave have pre-heating.
Imai (US Pub. 2014/0208957) discloses an oven that has a movement direction determining portion that can activate or adjust a display control (para. 380).

Waters (US Pat. 6,102,031), Pope, Sr. (US Pat. 6,363,542), Novak (US Pub. 2005/0217540), Milfeldt et al. (US Pat. 2012/0103963), and Semmes (US Pub. 2010/0126978) all disclose heating upon motion detection, but none are in the field of cooking, let alone waffle makers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/J.J.N./Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761